IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA


                                       April 4, 2018


VAUGHN BOYD CARLEY,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                    Case No. 2D17-650
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)



BY ORDER OF THE COURT:

              The appellant's motion for clarification or rehearing of appellate decision is

granted. The opinion dated March 2, 2018, is hereby withdrawn and the attached

opinion is substituted therefor. No further motions for rehearing will be entertained.



I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.




MARY ELIZABETH KUENZEL
CLERK
                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT




VAUGHN BOYD CARLEY,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-650
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 4, 2018.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Howard L. Dimmig, II, Public Defender, and
Megan Olson, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.


LaROSE, C.J., and KHOUZAM and LUCAS, JJ., Concur.